IN THE
                               TENTH COURT OF APPEALS



                                        No. 10-12-00218-CR

                                  IN RE HUBERT WARREN


                                       Original Proceeding



                                MEMORANDUM OPINION


        Hubert Warren’s petition for writ of mandamus asserts that Warren’s underlying

criminal conviction is void and that he is being restrained of his liberty. 1 Warren is thus

seeking post-conviction habeas corpus relief, and this Court does not have jurisdiction

of post-conviction writs of habeas corpus in felony cases. See Ex parte Martinez, 175
S.W.3d 510, 512-13 (Tex. App.—Texarkana 2005, orig. proceeding) (intermediate court




1Warren’s petition has several procedural deficiencies. It does not include the certification required by
Rule of Appellate Procedure 52.3(j). See TEX. R. APP. P. 52.3(j). It lacks an appendix and a certified or
sworn record, as required by Rules 52.3(k) and 52.7(a)(1). See id. 52.3(k), 52.7(a)(1). And, it lacks proof of
service on the Real Party in Interest (the State of Texas, by the District Attorney for Ellis County). A copy
of all documents presented to the Court must be served on all parties to the proceeding and must contain
proof of service. Id. 9.5; 52.2. Because of our disposition and to expedite it, we will implement Rule 2 and
suspend these rules in this proceeding. Id. 2.
of appeals has no jurisdiction over post-conviction writs of habeas corpus in felony

cases); TEX. CODE CRIM. PROC. ANN. art. 11.07, § 3(a) (West Supp. 2011).

       Only the Court of Criminal Appeals has jurisdiction in final post-
       conviction habeas corpus proceedings. TEX. CODE CRIM. PROC. ANN. art.
       11.07; Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App.
       1991); Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth
       Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995) (holding that article 11.07
       provides the exclusive means to challenge a final felony conviction). This
       court lacks jurisdiction to grant mandamus relief in matters related to a
       post-conviction writ application. See McCree v. Hampton, 824 S.W.2d 578,
       579 (Tex. Crim. App. 1992) (Court of Criminal Appeals has jurisdiction to
       order the trial court to rule on applicant’s post-conviction writ of habeas
       corpus.); In re McAfee, 53 S.W.3d 715, 717 (Tex. App.—Houston [1st Dist.]
       2001, orig. proceeding) (concluding that intermediate courts of appeals
       have no authority to issue writs of mandamus in criminal [ ] matters
       pertaining to article 11.07 writs).

In re Ray, No. 14-11-00509-CR, 2011 WL 2462554 (Tex. App.—Houston [14th Dist.] June

21, 2011, orig. proceeding) (mem. op., not designated for publication).

       Because the relief that Warren seeks relates to post-conviction habeas corpus

relief, we do not have jurisdiction over this original proceeding and thus dismiss it.




                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed
Opinion delivered and filed July 19, 2012
Do not publish
[OT06]




In re Warren                                                                            Page 2